Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/499,464 filed 09/30/2019 is in response to Applicant’s request for continued examination RCE, filed 04/14/2022. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Claims Amendment
The claims of the application have been amended in the after-final response filed 02/11/2022. In the amendment the limitation, “plurality of battery modules” previously recited in claim 1 and dependent claims 2-4, 6-9, 11 has been deleted from all the claims. The invention now is directed to “a battery pack comprising of housing, battery cells in housing and compressed by a compression member and a cover coupled to the housing, wherein the battery cells are prismatic battery cells”. 
The claims have been extensively amended (See the claims as filed on 02/01/2022 and the advisory action dated 03/21/2022). The status of the claims stand as follows:
Currently amended 		1-2, 4, 6-9, 11
Canceled 			3, 5, 10, 12
Claims 1-2, 4, 6-9, 11 are currently pending in this application, and all pending claims are under full consideration. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claim 1-4, 6-12 rejected under 35 U.S.C. 103 as being unpatentable over Werre et al. (U.S. Patent 9,225,035) in view of Adachi et al. (U.S. PG Publication 2014/0011058) presented in the last final Office Action dated 11/15/2021 has been overcome by Applicant’s amendment of the claims, Therefore, the rejection has been withdrawn. 
Upon further consideration and search a new ground of rejection under 103 over Ota (U.S. PG Publication 2017/0025646) in view of Adachi et al (2014/0011058) is made and presented in this Office Action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4, 6-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (U.S. PG Publication 2017/0025646) in view of Adachi et al. (U.S. PG Publication 2014/0011058; presented in the information disclosure statement dated 03/01/2021).

Regarding Claim 1 Ota discloses a battery pack 300, 2500 comprising a housing and battery cells in the housing (Ota Fig. 3, 25, paragraph 0133) and battery pack enclosure including side walls (Ota Fig. 25) equivalent to a housing. The battery cells of Ota are prismatic battery cells (Ota Fig. 25, 26, paragraph 0039, 0211), the prismatic cells have an electrode side, a bottom side, two first sides (i.e. large-area side) and two second sides (small-area side) (Ota Fig.20). The battery cells are arranged in stack such that each stack comprise more than one battery cell, and the battery cells in each stack being arranged such that each cell has its large-area side (first side) is in contact with a large-area side (first side) of an adjacent cell in the stack (Ota Fig. 25, 26), and the small-area side (second side) of each battery cells in each stack face the small-area side (second side) of the battery cell in adjacent stack (Ota Fig. 25, 26). The housing comprises a first support wall and second support wall disposed apart in a first direction with all the stacks between them (Ota Fig. 25, 26); the two end sides of the housing are considered equivalent to the first and second support walls. The housing comprises of a barrier wall that is placed between battery stacks (Ota Fig. 25, 26). 
Ota in one embodiment discloses compression plates with compression springs placed between top end plates and battery pack (Ota paragraph 0235), but Ota is silent about the compression member fixed to first and second support walls and to the barrier walls. 
Adachi discloses a battery unit that has a battery pack that has plurality of single cells (Adachi Fig. 2, 15, paragraph 0011, 0058), an accommodation case where the battery pack is accommodated (Adachi paragraph 0011, 0057) equivalent to the housing. The accommodation case has a base plate and a wall section rising from the base plane so as to surround the battery pack module (Adachi paragraph 0011) the end side wall being equivalent to the first support wall and end support wall. The accommodation case has a cover attached to the base (Adachi paragraph 0021) considered equivalent to the cover coupled to the housing. Adachi discloses plurality of single cells that have prismatic shape (Adachi Fig.2) (Adachi paragraph 0011), has a restraining plate 13 (Adachi Fig. 2, 4, 20A, 20B, paragraph 0057) restraining the battery pack from above (Adachi paragraph 0060), considered equivalent to the compression member. The restraining plate 13, equivalent to the compression plate, has fixing screws N, equivalent to the fixing members (Adachi paragraph 0078) and fixes the restraining plate to support pillars (Adachi paragraph 0078). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Ota by the teaching of Adachi and included a restraining plate with fixing members in order to restrain the battery pack (Adachi paragraph 0060) and prevent movement of the battery cells in the battery packs inside the case, and prevent damage to the battery cell  from such movement. Such a modification according to the MPEP is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
The restraining plate 13, equivalent to the compression plate, has fastening holes N (Adachi Fig. 2) and the restraining plate is fastened by bolt to the side wall (Adachi Fig. 2). The restraining plate 13 is disposed so as to contact each rising section (the wall section 22 and the fixing pillars 25 of every direction formed in the base 14 that surround the battery pack 11 (Adachi paragraph 0265). The fixing pillars 25 are formed rising from the base plate 21 independent from the wall section 22 (Adachi paragraph 0080), and are disposed towards the inner part of the base 14 (Adachi Fig. 8A). The fastening of the compression plate to the fixing pillars 25 that are not in the wall section 22 but rather towards the inside of the battery pack is for added restraining of the battery cells, and is considered similar to the claimed fastening of the compression member to the barrier wall that is also disposed towards the inside of the battery back. Therefore, it would have also been obvious to a person of ordinary skill that in the housing of Ota modified by the compression plate of Adachi would have the compression plate fastened or fixed to the barrier wall as well for restraining the cell in place and prevent their displacement or movement in a similar configuration of fastening the compression plate of Adachi to the raising pillars 25 (Adachi paragraph 0080, 0265). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). Adachi discloses that the restraining plate 13, equivalent to the compression plate, contacts one battery cell in each stack (Adachi Fig. 2,).
Fig. 25 and 26 of Ota are reproduced below:


    PNG
    media_image1.png
    719
    975
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    346
    975
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    577
    796
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    726
    975
    media_image4.png
    Greyscale

Adachi Fig. 2 

Regarding Claim 2 Adachi disclose the restraining plate 13, considered equivalent to the compression plate, has projecting portion 136 that projects towards the plate surface side of the battery pack (Adachi paragraph 0270) equivalent to a contact portion that protrudes towards the battery pack, contact the battery pack and presses the battery pack and a section that does not contact the battery pack (Adachi Fig. 2). Therefore, the battery pack of Ota, modified by Adachi, will have the compression plate with a contact portion and a non-contact portion.
 Regarding Claim 4 Adachi disclose the restraining plate 13, considered equivalent to the compression plate, has projecting portion 136 that projects towards the plate surface side of the battery pack (Adachi paragraph 0270) and the fixing members N penetrates a section does not contact the battery pack (Adachi Fig. 2, 0078).
Regarding Claim 6 Ota discloses the battery pack have the same height (Ota Fig. 25, 26).
Regarding Claim 7 and 8 Ota is silent that at least one of the battery pack placed in the house has a height different from a height of the remaining stack. Adachi discloses in one particular embodiment two battery stacks that has different height, one includes two cells, and the other three cells (Adachi Fig. 2), and in the space provided above the shorter module a circuit board 12 is disclosed (Adachi Fig. 2, paragraph 0057). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Ota by the teaching of Adachi and made at least one battery module has a shorter height than the remaining to provide space such as for electrical accessories such as a circuit board as taught by Adachi (Adachi Fig. 2, paragraph 0057). This is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 9 Adachi discloses the restraining plate 13, equivalent to the compression plate, is partially bent to contact the second battery module that has a different height from the first battery module (Adachi Fig. 2)
Regarding Claim 11 Ota discloses the battery cells are prismatic cells (Ota Fig. 5) and the battery cells in the pack are stacked in a direction wherein the tabs side is perpendicular to the stacking direction and to the end side (Ota Fig. 26) equivalent to tab side face orthogonal to the first direction and the second direction. 
. 


Response to Argument
In the after-final response filed 02/11/2022 Applicant traverses the rejection of the claims presented in the previous final Office Action dated 11/15/2021 under 103 over the combined teaching of Werre and Adachi. As presented above in this Office Action the amendment of the claims overcomes the previously presented rejection. Therefore, the rejection has been withdrawn. Upon further consideration a new ground of rejection under 103 over Ota and Adachi is made and presented in this Office Action, As presented above in this Office Action the reference of Ota discloses battery pack of plurality of prismatic battery cells and a housing enclosing the battery packs. The battery cells are arranged in such a way the large-area sides of each battery cell is in contact with a large-area side of an adjacent cell in the stack. Further the small-area side of battery cells in a stack face the small-area side of a battery cell in the adjacent stack. Ota discloses barrier walls between battery cell stack, and also compression plates on the top side of the stack, but is silent about fixing the compression plate is fixed by fixing members to the end walls of the housing and the barrier walls between the battery stacks. Adachi discloses compression plate that is disposed on the top of battery stack and is fixed to the support pillars by fixing members. And as is presented above in this Office Action the battery stack and housing of Ota is modified by the teaching of Adachi. Therefore, the combined teaching of Ota and Adachi renders the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722